Citation Nr: 1523649	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a pelvic stress fracture, claimed as bilateral hip condition.

2.  Entitlement to service connection for herniation of the left femoral neck, to include as secondary to residuals of a pelvic stress fracture.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2005 to March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The earlier rating decision denied service connection for residuals of a pelvic stress fracture, the later rating decision denied service connection for herniation of the left femoral neck.  

In March 2013, June 2014, and again in November 2014, the Board remanded this appeal to provide a hearing to the Veteran.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is again necessary to afford the Veteran a hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.700, 20.703 (2014).  In her VA Form 9, received August 2009, the Veteran requested a personal hearing before a Member of the Board at the RO.  She subsequently elected to conduct her hearing via videoconference in September 2011.  The Veteran failed to report for her scheduled hearing in February 2013.  However, in a February 2013 letter, the Veteran stated that she had not received notice of the hearing until the day before it was scheduled to occur due to her recent move into a new residence.  She reported her new address to VA in that letter.  

Thus, the Board remanded this appeal to the RO in March 2013 in order to schedule another hearing.  A videoconference hearing was scheduled for April 2014.  The electronic case file indicates the Veteran did not appear for the April 2014 hearing.  However, there is no record of a notification letter sent to the Veteran in advance of this scheduled videoconference.  Indeed, there is no indication in the claims file that Veteran was informed of the April 2014 hearing.  Accordingly, the Board remanded the appeal in June 2014 so another hearing could be scheduled, directing the RO to notify the Veteran at the latest address of record, the address the Veteran listed in her February 2013 letter.  

In August 2014, the RO returned the appeal to the Board with no indication that any action to schedule a hearing was taken.  Shortly after the appeal's return to the Board, a copy of a hearing notice with a request of confirmation from the Veteran, dated March 25, 2014, was uploaded to the Veteran's electronic record.  There is no indication that the Veteran responded to this request.  Additionally, a September 2014 correspondence informing the Veteran of the return of her appeal to the Board was returned as undeliverable by the Postal Service.  The Board again remanded this appeal in November 2014 to verify the Veteran's address and to schedule the Veteran for a videoconference hearing.  

In the November 2014 remand, the Board instructed the RO to take affirmative steps, including the use of any publicly available information sources, to obtain the Veteran's address or contact information.  After that information was obtained, the RO would then arrange for a videoconference hearing.  The Board emphasized in its directives that all steps taken, including notification letters, should be associated with the Veteran's electronic record.  

With the case now again before the Board, the Board notes that there is nothing of record to indicate the Veteran was notified of an upcoming hearing.  The file does show that the Veteran did not appear at a May 2015 hearing, but nothing within the claims folder shows that the RO notified the Veteran of the date and time of this hearing.  Of record is a March 2015 Report of General Information, in which a VA employee reported that a telephone call had been placed to one of the telephone numbers the Veteran had provided in her February 2013 correspondence.  However, the Veteran did not answer that call.  There is nothing else of record that indicates the RO followed the Board's clear directives to take affirmative steps to contact the Veteran.  

Notwithstanding the Veteran's failure to keep the RO informed of her address or contact information, a remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 371 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims also found that if the Board proceeds with a final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Therefore, the matter must be remanded yet again to ensure compliance with the Board's previous remand for the purposes of scheduling a videoconference hearing and notifying the Veteran and her representatives of such a hearing.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Take affirmative action to verify the Veteran's current address, including obtaining the assistance of the Veteran's representative and using any publicly available information sources.  If unsuccessful, document all action taken in the claims file.  

2.  After verification of the Veteran's current address and contact information, schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify her of the scheduled hearing at her current address, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a).  Appropriate notification should be given to the Veteran and her representative, and such notification should be documented and associated with the claims folder.

3.  Before the appeal's return to the Board, ensure compliance with the directives of this remand and undertake any corrective action to remedy any deficiencies.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




